 



EXHIBIT 10.25
Superconductor Technologies Inc.
Code of Business Conduct and Ethics
In the wake of several large corporate scandals and bankruptcies, the SEC and
other governing bodies have implemented additional controls and procedures for
publicly reporting companies. We have always prided ourselves on maintaining the
highest ethical standards, and we have always had certain policies essential to
maintaining our high standards. We believe that our directors, officers and
employees are aware of our commitment to ethics, and that they have worked and
will work hard to meet it. However, to formalize our commitment to certain
critical policies cited by the SEC, our Board of Directors has adopted this Code
of Business Conduct and Ethics. This Code of Business Conduct and Ethics does
not summarize all of our policies. Our employees must also comply with our other
policies set out in our Employee Handbook and elsewhere.

1.   Complying With Laws. We should respect and comply with all applicable laws,
rules and regulations in the conduct of our business. This includes the laws,
rules and regulations of the U.S. and each foreign country, state, county, city
and other jurisdiction in which we conduct business. This is true even if a
supervisor or anyone in management has directed otherwise. If you are ever
unsure about the legal course of action, please immediately request assistance
from your supervisor, our Chief Executive Officer, or our Senior VP & Chief
Financial Officer.       The laws with which we comply include “insider trading
laws” relating to transactions in our stock. Some of our specific
responsibilities are set out in our Statement of Company Policy on Insider
Trading and Public Disclosure of Information. Generally, we are not permitted to
buy, sell or otherwise trade in our securities without specific permission from
our SEC compliance officer, and then only during specified “window” periods in
the case of directors and senior executives. Please carefully read our policies
and procedures regarding insider trading in full and contact our Senior VP &
Chief Financial Officer if you have questions about it.   2.   Confidentiality.
We must maintain the confidentiality of all sensitive information entrusted to
us, including all non-public information whose disclosure might be of use to our
competitors, or harmful to us or our customers. Some of our specific
responsibilities are set out in our Confidentiality and Non-Solicitation policy
contained in our Employee Handbook. Please carefully read our policies regarding
Confidentiality and Non-Solicitation included in our Employee Handbook, and our
Agreement Regarding Confidential and Proprietary Information and Trade Secrets
in full and contact our Senior VP & Chief Financial Officer if you have
questions about it.   3.   Corrupt Practices. In accordance with the U.S.
Foreign Corrupt Practices Act and our policies, we are strictly prohibited from
giving anything of value, directly or indirectly, to foreign government
officials or foreign political candidates in order to obtain or retain business.
In addition, we are strictly prohibited from giving U.S. government officials
business gratuities or gifts. The U.S. government can and has imposed criminal
sanctions on individuals and entities that have improperly given gifts to U.S.
government personnel, and the promise, offer or delivery to an official or
employee of the U.S. government of a gift or other gratuity would not only
violate our policies, but might also be a criminal offense. Please contact our
Senior VP & Chief Financial Officer if you believe improper gifts have been, are
being, or will be made by our employees or directors.   4.   Fair Dealing. We
seek to outperform our competition fairly and honestly and seek competitive
advantages through superior performance. We do not use unethical or illegal
business

1



--------------------------------------------------------------------------------



 



Superconductor Technologies Inc.
Code of Business Conduct and Ethics

    practices to compete. Stealing proprietary information, possessing trade
secret information that was obtained without the owner’s consent, or inducing
such disclosures by past or present employees of other companies is prohibited.
We endeavor to deal fairly with our customers, suppliers, competitors, officers
and employees. We should never take unfair advantage of anyone through
manipulation, concealment, abuse of privileged information, misrepresentation of
material facts or any other unfair dealing practice.   5.   Public Company
Reporting. As a public company, our filings with the SEC must be accurate and
timely. Whether or not you are directly involved in that process, you have
several responsibilities:

  •   Depending upon your position, you may be called upon to provide
information to assure that our public reports are complete, fair and
understandable. We expect you to take this responsibility very seriously and to
provide prompt accurate answers to inquiries related to our public disclosure
requirements.     •   Our books, records, accounts and financial statements must
be maintained in reasonable detail, must appropriately reflect our transactions
and must conform both to applicable legal requirements and to the Company’s
system of internal controls. Unrecorded or “off the books” funds or assets
should not be maintained unless permitted by applicable law or regulation.
Additionally, records should always be retained or destroyed consistent with our
past record retention practices.     •   Our public reports should fairly and
accurately reflect what is happening at our Company. If you believe they do not,
you have a responsibility to bring your concerns to the attention of senior
management or the board.

    Because of the importance of this issue, the Audit Committee of our Board of
Directors has adopted the following provision to its charter, which is binding
on everyone at Superconductor:

      “Every employee of or consultant to the Company who has, or who hears
expressed by another person, any concerns about the manner in which the
Company’s financial statements or public reports are prepared, the sufficiency
of its internal financial controls, the honesty or competence of its financial
management or independent auditors or any other matter within the purview of the
Audit Committee is directed and strongly encouraged to report the matter
promptly to any member of the Audit Committee. The Audit Committee will attempt
to keep the name of the person reporting the potential issue confidential to the
extent requested by that person and not inconsistent with the best interests of
the Company. The Audit Committee will not tolerate retaliation against any
person who reports potential issues to the Audit Committee in good faith.”  

    Accordingly, if you have concerns regarding any accounting or auditing
matters, you may (but are not required to) consult with your supervisor or any
of our executive officers if you are comfortable doing so. But, unless the
issues are fully resolved to your satisfaction, or if you are not comfortable
discussing the matter with our management, you are required to submit your
concerns or complaints (anonymously, confidentially or otherwise) to the Audit
Committee of our Board of Directors. This is true even if your supervisor or
anyone in management has directed you not to do so. You may direct your concerns
to any member of the Audit Committee

2



--------------------------------------------------------------------------------



 



Superconductor Technologies Inc.
Code of Business Conduct and Ethics

    at a special, confidential telephone number contained in your employee
handbook or to our outside legal counsel. The telephone numbers for the members
of our Audit Committee and our outside legal counsel are listed in our
directory. If you ask, we will keep your name confidential unless this would
violate applicable law or our responsibilities to others.   6.   Conflicts Of
Interest. You should avoid conflicts of interest with the Company except under
guidelines approved by our Board of Directors or a committee of our Board.
Please refer to our policies and procedures regarding conflicts of interest and
if you become aware of a conflict of interest on the part of anyone at
Superconductor, you must report it to your supervisor or directly to our Senior
VP & Chief Financial Officer or the Audit Committee of our Board of Directors.  
    A “conflict of interest” exists whenever your private interests interfere or
conflict in any way (or even appear to interfere or conflict) with our
interests. A conflict of interest can arise when you take actions or have
interests that may make it difficult to perform your work for us objectively and
effectively. Conflicts of interest may also arise when you, or members of your
family, receives improper personal benefits as a result of your position with
us, regardless of from where those benefits are received.       Specifically, it
is a conflict of interest for you or a member of your immediate family to work
simultaneously for one of our competitors, customers or suppliers, even as a
consultant or board member, to receive any form of compensation (including loans
or “gifts”) from any person with whom we are doing business or to own an
undisclosed interest in any supplier to us (other than an interest of less than
1% in a public company). If you or a member of your immediate family receives
any payments from Superconductor or any person or entity connected or doing
business with Superconductor, it must be disclosed and approved by
Superconductor. (This, of course, does not include salary and bonus payments
made though our payroll, stock option grants under our employee stock option
plans, or normal business expense reimbursements.)       Similarly, you owe us a
duty to advance our legitimate interests when the opportunity to do so arises.
You are prohibited from (a) taking for yourself personally opportunities that
properly belong to Superconductor or are discovered through the use of our
property, information or your position with us; (b) using corporate property,
information or position for personal gain; or (c) competing with us.      
Ordinarily, the best policy will be to avoid any direct or indirect business
connection with our customers, suppliers or competitors, except on our behalf.
However, regardless of how “natural” or “innocent” a conflict may seem, you must
report it and can proceed only if the relationship is approved in writing by our
Senior VP & Chief Financial Officer and the then current Chairman of our Audit
Committee. If you have any questions about whether a situation is a conflict of
interest, you should raise the issue with your supervisor or directly with our
Senior VP & Chief Financial Officer or the then current Chairman of our Audit
Committee.   7.   Reporting Any Illegal or Unethical Behavior. The Company can
be held criminally liable if one of its employees, directors or agents commits
certain crimes. Accordingly, you must promptly report any knowledge or
information about employment-related conduct by another employee, director or
agent of the Company that you reasonably believe to be a crime, a material
violation of law or regulation, a dishonest act (including misappropriation of
funds or anything of

3



--------------------------------------------------------------------------------



 



Superconductor Technologies Inc.
Code of Business Conduct and Ethics

    value from the Company or the improper recording of the Company’s assets or
liabilities), a breach of trust or any other conduct that might affect the
reputation of the Company. You must report the relevant facts promptly to your
supervisor. If the situation cannot be resolved, or if you feel uncomfortable
using internal resources for reporting your concerns, you must report the matter
to the Employee Hotline.   8.   Special Requirements for Officers and Directors.
Any consent or waiver with respect to this Code which involves an Officer or
Director of the Company must be approved by a majority of disinterested
directors on our Board of Directors or the Audit Committee of our Board of
Directors.   9.   No Retaliation. We will not tolerate retaliation of any kind
against any person who in good faith reports to us potential issues relating to
violations of law or this Code.

This Code only be amended, modified or waived by our Board of Directors or its
authorized committee, subject to the disclosure and other provisions of the
Securities Exchange Act of 1934 and the applicable rules of the NASDAQ.
If you are ever unsure about whether some action would be consistent with this
Code of Business Conduct and Ethics, you should ask us. Similarly, any time you
encounter a situation and you are unsure what to do, you agree to tell us and
ask for help.

4